Citation Nr: 0925845	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  03-03 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to July 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In June 2003 the Veteran testified in a hearing before an RO 
hearing officer, and in April 2004 he testified before the 
undersigned Veterans Law Judge at a videoconference hearing.  
Transcripts of both hearings are associated with the claims 
folder.

The Board remanded the case for further development in 
September 2004, and in November 2006 the Board issued a 
decision denying the claim.  The Veteran thereupon appealed 
to the United States Court of Appeals for Veterans Claims 
(Court), which issued a Memorandum Decision in April 2008 
vacating the Board's decision and remanding the case to the 
Board for further action. 


REMAND

In September 2004 the Board remanded the issue of entitlement 
to service connection for hepatitis C for a VA examination.  
The Veteran underwent a VA examination in March 2005.  
Thereafter, the Court's Memorandum Decision in May 2008 held 
the VA examination had not substantially complied with the 
instructions of the Board's remand, and the Court vacated the 
Board's November 2006 decision due to the Board's cited 
failure under Stegall v. West, 11 Vet. App. 268 (1998) (where 
the remand orders of the Board were not complied with, the 
Board itself errs in failing to insure compliance).

Specifically, the Board's remand asked the examiner to 
determine whether the Veteran was positive for hepatitis C.  
The examiner noted the Veteran had tested negative for 
hepatitis C in 2002, but would be tested again and an 
addendum report issued when the results were back.  The 
addendum report, issued later in March 2005, simply states, 
"Lab, hepatitis C antibody result indeterminate.  PCR 
qualitative hepatitis C/RNA by PCR not detected."  Thus, per 
the Court, the examination failed to indicate whether the 
Veteran had hepatitis C and consequently did not 
substantially comply with the requirements of the Board's 
remand.

During the course of the appeal the Court issued a decision 
in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), noting 
that the requirement of a current disability is satisfied 
when the claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim, and that a claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim.  Accordingly, the 
initial medical question for resolution is whether the 
Veteran had hepatitis C or any residual thereof when the 
claim was filed in February 2002 or thereafter, not just 
whether he has a current disorder. 

Review of the file also shows the Veteran has not been 
provided appropriate notice with respect to the disability-
rating and effective-date elements of his claim as required 
by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
While the case is in remand status the RO or the Appeals 
Management Center (AMC) should provide the appropriate notice 
and consequent assistance.

Accordingly, the case is REMANDED to the RO or the AMC for 
the following actions:

1.  The RO or the AMC should issue to the 
Veteran and his representative a letter 
providing the notice required under 
38 U.S.C.A. § 5103 (West 2002 & Supp. 
2008) and 38 C.F.R. § 3.159, to include 
the notice with respect to the 
disability-rating and effective-date 
elements of the claim.  It should afford 
them an appropriate period in which to 
respond.

2.  The RO should undertake appropriate 
development to obtain any pertinent, 
outstanding records.

3.  Then, the Veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine if he 
Veteran has had a disability due to 
hepatitis C at any time during the period 
from February 18, 2002, to the present, 
and if so the etiology of such disorder.  

The claims folder must be made available 
to and reviewed by the physician.  The 
examiner should specifically refer to the 
following items in the claims file: a 
LabCorp report dated in February 2002 
showing HCV RNA detected; a LabCorp 
report dated in May 2003 showing HCV RNA 
not detected; a letter from the Veteran's 
private physician dated in April 2004 
stating the Veteran had tested positive 
for hepatitis C but had normal liver 
functions; a letter from the American Red 
Cross dated in December 2004 stating HCV 
SIA status was "indeterminate;" and a 
report of a VA examination in March 2005 
with addendum.

The examiner should also note the 
Veteran's subjective account of his 
exposure to risk factors for hepatitis C 
infection, and his subjective history and 
symptoms.

All appropriate diagnostics should be 
performed.

If it is determined that the Veteran has 
had hepatitis C or any residual thereof 
at any time during the pendency of this 
claim, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
disability is etiologically related to 
the Veteran's active service. 

The supporting rationale for all opinions 
expressed should be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the case is returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




